Hunt, Justice.
Michael King stabbed Robert Lee Shanks and Sandra Collie with a butcher knife, killing Shanks and wounding Collie. King was convicted of felony murder, aggravated assault, and possession of a deadly weapon while in commission of a felony, and sentenced to life imprisonment for murder, and twenty and five years to serve consecutively on the remaining two counts.*
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S *478307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


Clarke, C. J., Bell, P. J., Benham, Fletcher and Sears-Collins, JJ., concur.


 The defendant committed the crimes on April 8, 1990. The court reversed the defendant’s original conviction. King v. State, 261 Ga. 534 (407 SE2d 733) (1991). The defendant was retried on January 27-29, 1992, and convicted of felony murder, two counts of aggravated assault, and possession of a knife during the commission of a felony. The trial court merged the convictions for felony murder and the underlying assault, and sentenced the defendant to life for murder, and additional sentences of twenty and five years on the remaining assault charge and possession charge. Defendant’s motion for new trial, filed January 29, 1992, was denied on May 4, 1992. The court reporter certified the transcript on April 10, 1992. The defendant filed his notice of appeal on June 1, 1992. The case was docketed in this court on June 23, 1992, and orally argued on September 14, 1992.